Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 7, 2021

                                       No. 04-20-00612-CR

                                     David Rivera CORTEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR5189
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER

        The trial court imposed sentence on November 13, 2020. Because appellant did not file a
motion for new trial, the notice of appeal was due to be filed on December 14, 2020. TEX. R.
APP. P. 26.2(a)(1). Appellant did not file a motion for extension of time to file the notice of
appeal. TEX. R. APP. P. 26.3. Appellant filed his pro se notice of appeal on December 22, 2020.
        “A timely notice of appeal is necessary to invoke the jurisdiction of this Court.” Taylor v.
State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014). “A defendant’s notice of appeal is timely if
filed within thirty days after the day sentence is imposed or suspended, or within ninety days
after sentencing if the defendant timely files a motion for new trial.” Id. (citing TEX. R. APP. P.
26.2(a)(1)). Because appellant did not timely file a notice of appeal, it appears that we lack
jurisdiction over this appeal.
       On December 29, 2020, this court ordered appellant to show cause on or before January
12, 2021 why this appeal should not be dismissed for lack of jurisdiction, and we suspended all
appellate deadlines until further order of the court.
        In the meantime, appellant’s trial counsel, Ms. Cathy Compton, filed a motion to
withdraw as counsel stating she is not appellant’s appellate attorney and appellant retained new
counsel, Mr. Robert Maurer, on October 12, 2020. Ms. Compton also stated Mr. Maurer has also
filed a motion to withdraw.
        Ms. Compton’s motion to withdraw is DENIED. The cause is ABATED to the trial court
to determine whether:
       (1) Ms. Compton should be allowed to withdraw;
       (2) Mr. Mauer should be allowed to withdraw; and
       (3) appellant is indigent:
              (a) if appellant is indigent, the trial court shall take such measures
              as may be necessary to assure the effective assistance of counsel,
              which may include the appointment of new counsel.
              (b) if the trial court finds that appellant is not indigent, the trial
              court should determine whether appellant has made the necessary
              arrangements for filing a brief.
        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than February 8, 2021. We ORDER the trial court clerk to file a
supplemental clerk’s record in this court no later than ten days after the trial court files its
findings of facts and conclusions of law. We further ORDER the court reporter to file in this
court a supplemental reporter’s record of the hearing, along with copies of any documentary
evidence admitted, no later than twenty days after the date of the hearing.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court